MORROW, P. J.
The offense is the possession of equipment for the unlawful manufacture of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of three years.
The absence of the sentence which constitutes the final judgment from which an appeal may be taken precludes a consideration of 'the appeal on its merits. The final judgment is essential to confer jurisdiction upon this court. See Vernon’s Tex. Crim. Stat. vol. 2, p. 870, and authorities cited; also article 767, C. C. P. 1925.
The appeal is dismissed.